DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 07/14/2021.  Claims 1–26 are presently pending and are presented for examination.
Specification
The abstract of the disclosure is objected to because:  
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and  are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses recite “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	means for modelling in claim 14;
b.	means for calculating in claim 14;
c. 	means for calculating in claim 20;

d.	means for detecting in claim 25;
e. 	means for detecting in claim 26;

The structure for the “means” in claims 14, 20 and 25-26 are “general purpose computers, special purpose computers or ASICs” (see para 0008 of Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite “…a flow phenomenon that can influence the route of said vehicle…” which is ambiguous. The plain meaning of “can” could be at least “be physically or mentally able to”, “have permission to” OR “used to indicate possibility”. It is not clear “can” means “not have the ability to”, “not permitted to” OR “no possibility” when recited in above claims. Therefore, the claims are indefinite and rejected under 35 USC 112(b). The claims are interpreted by the examiner as “not have the ability to” for the purpose of examination.
Claims 2-6 recite equations with variables not clearly defined which renders the claim ambiguous. For claims 2 and 3, “θ” is not defined. “m” is recited as “magnitude” but it is not clear it is the magnitude of what quantity. For claim 4, “r” is not defined. “Γ” is recited as “magnitude” but it is not clear it is the magnitude of what quantity.  For claim 5, “θ”, “r” and “κ” are not defined. For claim 6, “n”, “r” and “θ” are not defined. With variables not clearly defined, the claimed equations can be interpreted in different ways, therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 15-19 recite similar languages as claim 2-6 and are rejected for similar reasons above.
Claims 9 and 22 recite “…global obstacles identify distinct obstacles to be avoided by all vehicles; hierarchical obstacles identify obstacles to be avoided by predefined classes of vehicles; and, local obstacles identify obstacles specific to an individual vehicle…” which is ambiguous. It is not clear how “obstacles” can implement the action of “identify…”, which renders the meaning of the above recited limitations obscure. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 2-13 and 15-26 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a method of controlling a vehicle (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A method for the automatic routing of at-least-partially autonomous vehicles, comprising the steps of: 
modeling at least a portion of a route of a vehicle as a fluid dynamics potential flow characterized by an irrotational velocity field, wherein: 
said vehicle is the analogue of a flow particle, an origin of the route is the analogue of a source, and a destination of the route is the analogue of a sink; and, 
each of one or more obstacles or secondary destinations intermediate to the origin and primary destination for a vehicle are defined as a stream function (Ψ) which adheres to the definition of irrotational and incompressible potential flow that independently represents a flow phenomenon that can influence the route of said vehicle, and,
calculating the route of said vehicle based on its current location and the aggregate stream function comprising the sum of each of the flow phenomena acting on said vehicle

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “modeling...” and “calculating…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, there are no additional limitations beyond the above-noted abstract. The modelling and calculating steps are considered as mental process, while the limitations of 
said vehicle is the analogue of a flow particle, an origin of the route is the analogue of a source, and a destination of the route is the analogue of a sink; and, 
each of one or more obstacles or secondary destinations intermediate to the origin and primary destination for a vehicle are defined as a stream function (Ψ) which adheres to the definition of irrotational and incompressible potential flow that independently represents a flow phenomenon that can influence the route of said vehicle.
merely adding further limitations to the modelling step but fail to add significantly more to the abstract idea itself. 
For the reason(s) above, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the above-noted abstract idea into a practical application.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Since there are no steps that integrate the above-noted abstract idea into a practical application, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-9.
	Claims 2-13 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Accordingly, claims 2-13 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 14.
	Claim 14, an apparatus claim (a system), includes limitations analogous to claim 1 a process claim (a method), but adds means for modelling and means for calculating, which under interpretation of 35 U.S.C. 112(f) are general computers. These generically recited computers do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 14 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 15-26.
	Claims 15-26 depend upon claim 14, but fail to cure the deficiencies of claim 14 because these claims merely add to the abstract idea of claim 14 without adding significantly more to the abstract idea.  
Claim 15-26 recite similar languages as claims 2-13, which recite steps that are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claims 15-26 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
Therefore, claims 1-26 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Daily (“Harmonic potential field path planning for high speed vehicles”, hereinafter Daily), in view of Waydo (“Vehicle motion planning using stream functions”, hereinafter Waydo).
As to claims 1 and 14, Daily teaches a method and a system for the automatic routing of at-least-partially autonomous vehicles, comprising the steps of: 
modeling at least a portion of a route of a vehicle as a fluid dynamics potential flow characterized by a velocity field (see at least Daily page 4609, abstract for vehicle path planning, the proposed method involves calculating the potential field of obstacles and calculate stream function, section II, lines 5-8 for velocity potential and velocity vector field), wherein: 
said vehicle is the analogue of a flow particle, an origin of the route is the analogue of a source, and a destination of the route is the analogue of a sink (see at least Daily page 4609 section II. Lines 11-16 for particles following the streamlines and the stream function associated with a velocity potential, page 4613, right column, first full paragraph, the vehicle is following a stream line, i.e. the vehicle is the analogue of a flow particle; further see page 4613, left column, first full paragraph, start location i.e. source and goal location, i.e. sink); and, 
each of one or more obstacles or secondary destinations intermediate to the origin and primary destination for a vehicle are defined as a stream function (Ψ) which adheres to the definition of irrotational and incompressible potential flow that independently represents a flow phenomenon that can influence the route of said vehicle (see at least Daily, Abstract, the proposed method involves calculating the potential field for a series of circular obstacles inserted in to the unobstructed potential field. The method explicitly calculates a stream function for the potential field, also see page 4614, Conclusion), and, 
calculating the route of said vehicle based on its current location and the aggregate stream function comprising the sum of each of the flow phenomena acting on said vehicle (see at least Daily page 4612, Section III. C. for averaging stream function, page 4613, Section IV.B. for augmented potential field and trajectory followed by the vehicle, also see Fig. 6).
	Daily further teaches using stream function to represent velocity field flows around the obstacle (see at least Daily, page 4610, Section III., equations (6)-(8) and related paragraphs; page 4609, Section II, equations (1)-(3) and related paragraphs).
	Daily does not explicitly teach an irrotational velocity field.
However, in the same field of endeavor, Waydo teaches irrotational two-dimensional flow of incompressible inviscid fluid (see at least Waydo page 2486, Theorem 2.4 (Circle Theorem)) and velocity field (see at least Waydo page 2487 Theorem 4.1 (Stream Function for a Moving Obstacle)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system disclosed by Daily to include the irrotational velocity field as disclosed by Waydo so that the circle theorem that allows the stream function for a vehicle to be composed of primitives describing different vehicle behavior can be employed for vehicle motion planning (see at least Waydo, page 2486, Section 3, first paragraph).
As to the “means for modelling” and “means for calculating”, Daily teaches “vehicle controller” (see at least Daily, Abstract), i.e. a computer on the vehicle. Waydo further teaches an autonomous vehicle and a computer (see at least Waydo, Introduction).
As to claims 2 and 15, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
Daily further teaches wherein a stream function expressed as a source flow comprises a radial flow with magnitude m, Ψ=m*θ (see at least Daily, page 4610, left column, first full paragraph, analytic start locations are normally represented by a source, and 2nd full paragraph for gradient of the source points radially outward, also see equation 5).
As to claims 3 and 16, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
Daily further teaches wherein a stream function expressed as a sink flow comprises a radial flow with magnitude negative m, Ψ=m*θ (see at least Daily, page 4610, left column, first full paragraph, analytic start locations are normally represented by a source and goals by a sink with negative strength).
As to claims 4 and 17, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
 Waydo further teaches wherein a stream function expressed as a vortex flow comprises a rotational flow around a central point with magnitude Γ, Ψ=-Γ/2*π*ln(r) (see at least Waydo page 2486, right column, Section 3, first paragraph, primitives for robot navigation vortex).
As to claims 5 and 18, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
Waydo further teaches wherein a stream function expressed as a doublet comprises a circular barrier with diameter proportional to κ, Ψ=-κ/2*π*sin (θ)/r (see at least Waydo page 2490, left column, first paragraph for function for doublet).
As to claims 6 and 19, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14. 
Waydo further teaches wherein a stream function expressed as a sector flow comprises flow through a radial section with velocity A and angle π/n, Ψ=A*rn*cos(n*θ) (see at least Waydo page 4612, Section IV, first paragraph and equation 10).
As to claims 7 and 20, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
Daily further teaches wherein said step of calculating the route of each vehicle is dynamically recalculated as said vehicle travels from its source to its destination as a function of updated information for said one or more obstacles or one or more new destinations (see at least Daily, page 4610, Section III. A. combining obstacles is simply applying the circle theorem recursively, i.e. calculating the route is dynamically recalculated as a function of updated information).
As to the “means for calculating”, Daily teaches “vehicle controller” (see at least Daily, Abstract), i.e. a computer on the vehicle. Waydo further teaches an autonomous vehicle and a computer (see at least Waydo, Introduction).
As to claims 8 and 21, Daily in view of Waydo teaches the method recited in claim 7 and the system in claim 20.
Daily further teaches wherein said obstacles are categorized according to a predefined obstacle schema (see at least Daily, page 4610, left column, first paragraph, any shape obstacle can be defined, i.e. obstacles categorized by shape; also see page 4610, right column, Section III. Second paragraph, utilizing a combination of circular obstacles to form arbitrarily shaped obstacles).
As to claims 12 and 25, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14. 
wherein said step of calculating the route of each vehicle is dynamically recalculated upon detecting a difference in an actual location and a planned location for said vehicle (see at least Daily, page 4613, Section IV.B. paragraph 1, the lateral error is calculated by performing a search of the stream function along the lateral axis of the vehicle to find the desired stream function value, i.e. recalculating when there is lateral location error).
As to the “means for detecting”, Daily teaches “vehicle controller” (see at least Daily, Abstract), i.e. a computer on the vehicle. Waydo further teaches an autonomous vehicle and a computer (see at least Waydo, Introduction).
As to claim 13 and 26, Daily in view of Waydo teaches the method recited in claim 1 and the system in claim 14.
Daily further teaches the step of detecting new obstacles and, in response, recalculating said route (see at least Daily, page 4614, Conclusion, paragraph 2, when a new obstacle is detected, the new obstacle is added into existing potential field, i.e. recalculating the route).
As to the “means for detecting”, Daily teaches “vehicle controller” (see at least Daily, Abstract), i.e. a computer on the vehicle. Waydo further teaches an autonomous vehicle and a computer (see at least Waydo, Introduction).

Claims 9-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daily in view of Waydo as applied to claim 8, and further in view of Rebhan (US20160059855, hereinafter Rebhan).
As to claims 9 and 22, Daily in view of Waydo teaches the method recited in claim 8 and the system in claim 21.
Daily modified by Waydo does not teach wherein said predefined obstacle schema comprises global, hierarchical, and local obstacles, wherein: global obstacles identify distinct obstacles to be avoided by all vehicles; hierarchical obstacles identify obstacles to be avoided by predefined classes of vehicles; and, local obstacles identify obstacles specific to an individual vehicle.
However, in the same field of endeavor, Rebhan teaches classification of target objects and assigning a specific vehicle mass to each class of object (see at least Rebhan para 0088).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system disclosed by Daily and modified by Waydo to include said predefined obstacle schema comprises global, hierarchical, and local obstacles, wherein: global obstacles identify distinct obstacles to be avoided by all vehicles; hierarchical obstacles identify obstacles to be avoided by predefined classes of vehicles; and, local obstacles identify obstacles specific to an individual vehicle as disclosed by Rebhan to provide useful obstacle information for the vehicle path planning.
As to claims 10 and 23, Daily in view of Waydo and Rebhan teaches the method recited in claim 9 and the system in claim 22.
Daily further teaches wherein said vehicle receives said updated information for said one or more obstacles based on a subscription to one or more categories of said predefined obstacle schema (see at least Daily, page 4610, Section III. A. paragraph 3, the streamline connecting the points defines the actual shape of the obstacle, i.e. updated information of the obstacles with the shape of the obstacle being predefined).
As to claims 11 and 24, Daily in view of Waydo and Rebhan teaches the method recited in claim 10 and the system in claim 23.
Daily further teaches wherein said updated information for said one or more obstacles is automatically pushed to said vehicle (see at least Daily page 4613, Section IV. B. paragraph 1, the vehicle control in this case still uses the potential field gradient at the vehicle’s location…i.e. the updated information is pushed to the vehicle for vehicle control).

Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667